Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, received September 20, 2022, have been fully considered by the examiner.  In particular, applicant’s amendments have obviated the 35 USC 112 issues.  Claims 10-18 remain withdrawn from consideration.  The following is a complete response to the September 20, 2022 communication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abuzaina et al (8,480,651) in view of the teaching of Hill (3,563,239).
	Abuzaina et al provides a temperature controlled system for delivering a stimuli-responsive biomaterial (Abstract) comprising a syringe (85) including a body defining a volume containing a thermoresponsive polymer liquid, the distal end of the syringe including a delivery tip (70).  There is a plunger (110) sized to move within the body to convey the polymer liquid through the tip.  There is also an elongated introducer cannula (18) including a central channel sized to receive the delivery tip of the syringe (Figure 4, for example) and a second cooling mechanism (e.g. second syringe 90 having a coolant delivered into the cannula) for reducing a temperature of the introducer cannula.  See, for example, column 4, line 30 through column 5, line 28.  The only feature not expressly disclosed by Abuzaina et al is a first cooling mechanism for maintaining an interior surface of the syringe body at a cooler temperature.  The examiner maintains that clearly Abuzaina et al would benefit from cooling the syringe to prevent the thermally responsive polymer from converting to a solid state before injection.
	Hill, as addressed in the previous Office action, specifically teach that it is known to provide a syringe with a cooling jacket (16).  Hill is not expressly looking to cool the material in the syringe, but the cooling jacket would inherently serve that function if it were to be used on a syringe which required the material within the syringe to be maintained at a cooler temperature.  As addressed above, Abuzaina et al specifically teach of a cooling mechanism to maintain a thermoresponsive material at a cooler temperature, and providing a jacket on the body of the syringe to maintain the syringe body at a cooler temperature to prevent premature actuation of the polymer would have been an obvious consideration for one of ordinary skill in the art given the teaching of Hill.
	Regarding claims 2 and 3, Hill provides a first cooling mechanism on a body of a syringe including a cooling pad coupled to an exterior of the body of the syringe.  Regarding claim 6, Abuzaina et al disclose a second cooling mechanism that includes a chilled water system for flowing a volume of chilled water around the cannula (as per columns 4 and 5 above).  Regarding claims 7-9, the examiner maintains that any desired temperature would be an obvious consideration for one of ordinary skill in the art and dependent on the specific polymer.  Abuzaina et al disclose a range of operating temperatures for the polymer consistent with the claimed ranges (col. 8, lines 40-50, for example).
	Regarding claim 19, Abuzaina et al disclose a method comprising the steps of inserting an introducer cannula into a body of a patient (col. 3, lines 4-11, for example), and providing a cooling mechanism of the cannula to reduce a temperature of the cannula.  A syringe tip is inserted into the proximal end of the cannula (Figures 3 and 4, for example) and a plunger (Figures 3 and 4) is depressed to advance the biomaterial in its liquid state through the syringe and to the treatment site.  Abuzaina et al fails to expressly disclose the cooling of the syringe.  As addressed above, the examiner maintains that one would naturally want to keep the syringe at a desired temperature to prevent premature actuation of the bio-material, and Hill specifically teaches that it is known to provide a cooling jacket on a syringe which would necessarily keep the contents of the syringe cooled.  To have provided the Abuzaina et al device with a cooling mechanism on the syringe to keep the biomaterial in its liquid state for deployment would have been an obvious consideration for one of ordinary skill in the art given the teaching of Hill.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abuzaina et al (8,480,651) in view of the teaching of Hill (3,563,239) and further in view of the teaching of Streeter (5,037,396).
	Neither Hill nor Abuzaina et al disclose a double-wall body for the syringe to maintain the syringe contents at a cooler temperature.  The examiner maintains that various different means for cooling and/or insulating a body are generally known to those of ordinary skill in the art, and the use of a double wall vacuum insulated body is a generally well-known concept for insulating a container.  Streeter discloses another mechanism including a syringe for inserting a material into tissue, and a means to cool the body of the syringe to maintain the contents of the syringe at a desired temperature.  In particular, Streeter specifically teaches that the syringe body may be made from a double wall insulated material (col. 3, lines 53-55) to maintain a desired temperature for the syringe contents.
	To have provided the Abuzaina et al syringe body, as modified by the teaching of Hill, with a double-wall insulated body to keep the contents of the syringe at a desired temperature would have been an obvious modification for one of ordinary skill in the art since Streeter fairly teaches it is known to use such a double walled insulated syringe body to maintain a cooler temperature for a syringe.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abuzaina et al (8,480,651) in view of the teaching of Hill (3,563,239) and further in view of the teaching of Edwards et al (6,866,663).
	Abuzaina et al fail to expressly disclose a cooled RF probe sized for insertion in a central channel of the introducer cannula.  It is noted that Abuzaina et al do expressly disclose that the cannula may have additional lumens for the introduction of other devices through the cannula (col. 3, lines 15-20, for example).
	Edwards et al disclose another system for delivery of a thermo-responsive material to tissue.  In particular, Edwards et al provide a cannula that may be used to introduce the thermo-responsive material for treating tissue, and may also be used to introduce a cooled RF probe for treating tissue and for providing heat to alter the material after injection.  See, for example, column 6, lines 1-10.
	To have provided the Abuzaina et al device, as modified by the teaching of Hill, with a cooled RF probe for providing cooling of the device while also affording a treatment option to tissue would have been an obvious modification for one of ordinary skill in the art since Abuzaina et al fairly teach it is known to provide a channel for other devices in the cannula, and further since Edwards et al specifically teach of providing a cannula system with a cooled RF probe in conjunction with delivery of a thermo-responsive material for treating tissue.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/October 13, 2022